DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: One of “of” or “within” of the phrase “pressure of within said enclosed space” should be removed, because the phrase “of within” is grammatically confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said analyzer."  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 positively recites “wherein a pressure difference measured by said at least two pressure sensors is indicative of asymmetry of the breast.” However, it is unclear how at least two pressure sensors are configurable to directly measure a pressure difference as claimed. In order to further prosecution, this limitation will be interpreted as equivalent to an analyzer determining a pressure difference from the two pressure sensors indicative of asymmetry of the breast, supported by [0019] of Applicant’s filed specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 11-12, 15, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160089110 A1 to Mikowski, et al. (hereinafter Mikowski) in view of CN 208371794 U to Peng, et al. (hereinafter Peng) and KR 200406517 Y1 to Ahn.
Regarding claim 1, Mikowski teaches a device for measuring breast pressure, comprising:
a housing (comprising a transducer contact surface 32 connected to a patient conforming surface 34) comprising an enclosure (container filled with fluid 36) [0005, 0015] (Fig 1),
a flexible membrane (34) so as to provide an enclosed space within said housing [0015, 0025] (Fig 3),
at least one pressure sensor (40) coupled to said enclosure so as to measure pressure of a fluid (36) within said enclosed space [0034] (Fig 1),
wherein said flexible membrane is configured to reversibly flex into said enclosed space in response to pressure of a breast (37) against the membrane [0025, 0042] (Fig 3), and
wherein said flexure of the membrane causes a change in the pressure and volume of said liquid within said enclosed space ([0034, 0042], as the breast causes the membrane 34 to flex, the pressure and shape of the volume of the liquid changes) (Fig 3).
However, Mikowski does not teach the device measures a breast volume,
the housing comprises an opening,
the flexible membrane sealingly covering said opening, and
a gas disposed within said enclosed space.
Peng teaches a device for breast volume [abstract];
a housing (hemispherical rigid/hard shell 71) comprising an opening (shown best in Fig 2) [pg 3, para 3 of English translation], and
a membrane (72) sealingly covering said opening [pg 3, para 2 of English translation] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski to have the device measure a breast volume,
the housing comprises an opening, and
the flexible membrane sealingly covering said opening, because doing so would help meet a commercial need of determining breast volume in the field of cosmetic surgery, as recognized by Peng [pg 2, para 1].
However, Mikowski in view of Peng do not teach a gas disposed within the enclosed space of Mikowski.
Ahn teaches a gas (fluid which can comprise air) disposed within an enclosed space (chamber 2a of cup 2) [pg 3, para 3 of English translation] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski of the Mikowski/Peng combination to substitute its fluid for the gaseous air fluid of Ahn, because liquid or air fluids can be used alternatively to press against a breast with optimal senseable pressure, as recognized by Ahn [pg 3, last paragraph].

Regarding claim 7, Mikowski in view of Peng and Ahn teach the limitations of claim 1, and Mikowski further teaches said housing (comprising a transducer contact surface 32 connected to a patient conforming surface 34, in particular patient conforming surface 34 shown in Fig 1) is bowl-shaped [0026] (Fig 1).

Regarding claim 8, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however Mikowski in view of Peng do not teach said gas comprises a mixture of two or more gases.
Ahn teaches said gas (air) comprises a mixture of two or more gases ([pg 3, para 3 of English translation], “air” is a reference to common atmospheric gasses, which one of ordinary skill in the art would know are oxygen, nitrogen, and carbon dioxide).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski of the Mikowski/Peng combination to substitute its fluid for the gaseous air fluid comprising a mixture of two or more gases of Ahn, because liquid or air fluids can be used alternatively to press against a breast with optimal senseable pressure, as recognized by Ahn [pg 3, last paragraph].

Regarding claim 9, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however Mikowski in view of Peng do not teach said gas comprises nitrogen.
Ahn teaches said gas (air) comprises nitrogen ([pg 3, para 3 of English translation], “air” is a reference to common atmospheric gasses, which one of ordinary skill in the art would know are oxygen, nitrogen, and carbon dioxide).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski of the Mikowski/Peng combination to substitute its fluid for the gaseous air fluid comprising nitrogen of Ahn, because liquid or air fluids can be used alternatively to press against a breast with optimal senseable pressure, as recognized by Ahn [pg 3, last paragraph].

Regarding claim 11, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however Mikowski in view of Peng do not teach said gas comprises air.
Ahn teaches said gas comprises air [pg 3, para 3 of English translation].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski of the Mikowski/Peng combination to substitute its fluid for the gaseous air fluid of Ahn, because liquid or air fluids can be used alternatively to press against a breast with optimal senseable pressure, as recognized by Ahn [pg 3, last paragraph].

Regarding claim 12, Mikowski in view of Peng and Ahn teach the limitations of claim 1, and Mikowski further teaches said housing (comprising a transducer contact surface 32 connected to a patient conforming surface 34) comprises a polymeric material (PEBAX) [0024] (Fig 1).

Regarding claim 15, Mikowski in view of Peng and Ahn teach the limitations of claim 1, and Mikowski further teaches said flexible membrane (patient conforming surface 34) has a thickness in a range of about 1 mm to about 5 mm ([0023, 0034], although the range of 1-5 mils is below the lower limit of the claimed range, it is determined to be sufficiently close to the claimed range to be held obvious over it because such a thickness allows transduction of a force applied by the breast to reach a force sensor (40) associated with the fluid (36) by flexion of the patient conforming surface 34, in a similar manner to which the specific thickness of Applicant’s flexible membrane is noncritical, so long as the flexure of the membrane in response to pressure exerted by the breast is sufficient to allow accurate measurement by its pressure sensor for the purposes of measuring breast volume (Applicant’s filed specification at [0017]) (Fig 1).

Regarding claim 33, Mikowski teaches a system [abstract] comprising:
a housing (comprising a transducer contact surface 32 connected to a patient conforming surface 34) comprising an enclosure (container filled with fluid 36) [0005, 0015] (Fig 1),
a flexible membrane (34) so as to provide an enclosed space within said housing [0015, 0025] (Fig 3),
at least one pressure sensor (40) coupled to said enclosure so as to measure pressure of a fluid (36) within said enclosed space [0034] (Fig 1),
wherein said flexible membrane is configured to reversibly flex into said enclosed space in response to pressure of a breast (37) against the membrane [0025, 0042] (Fig 3), and
wherein said flexure of the membrane causes a change in the pressure and volume of said liquid within said enclosed space ([0034, 0042], as the breast causes the membrane 34 to flex, the pressure and shape of the volume of the liquid changes) (Fig 3).
However, Mikowski does not teach said system is for measuring breast asymmetry,
the housing comprises an opening,
the flexible membrane sealingly covers said opening,
a gas disposed within said enclosed space, and
at least two pressure sensors coupled to said enclosure.
Peng teaches a housing (hemispherical rigid/hard shell 71) comprising an opening (shown best in Fig 2) [pg 3, para 3 of English translation], and
a membrane (72) sealingly covering said opening [pg 3, para 2 of English translation] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski to have the housing comprise an opening, and
the flexible membrane sealingly cover said opening, because doing so would help meet a commercial need of determining breast volume in the field of cosmetic surgery, as recognized by Peng [pg 2, para 1].
However, Mikowski in view of Peng do not teach said system is for measuring breast asymmetry,
a gas disposed within said enclosed space, and
at least two pressure sensors coupled to said enclosure.
Ahn teaches a system for measuring breast asymmetry (Examiner’s note: “for measuring breast asymmetry” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because it teaches a controller configurable for analyzing the symmetry of a breast [pg 3, para 5 of the English translation].), 
a gas (fluid which can comprise air) disposed within an enclosed space (chamber 2a of cup 2) [pg 3, para 3 of English translation] (Fig 2),
at least two pressure sensors 8 coupled to said enclosure [pg 3, para 4-5] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski of the Mikowski/Peng combination to have said system configured for measuring breast asymmetry,
a gas disposed within said enclosed space, and
at least two pressure sensors coupled to said enclosure, because doing so would have the predictable result of enabling the device to automatically record pressure of each part of the breast and analyze a symmetrical comparison thereof, as recognized by Ahn [pg 3, para 5].

Claims 2, 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikowski in view of Peng and Ahn as applied to claim 1 above, and further in view of WO 2019135546 A1 to Kim, et al. (hereinafter Kim).
Regarding claim 2, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however they do not teach an analyzer for receiving said measured pressure and determining, based on said measured pressure, said change in the volume of said enclosed space.
Kim teaches an analyzer (controller) for receiving a measured pressure (measured at 631 and 635 as P1 and P2 respectively) [pg 4, para 6 and pg 13, para 1-2 of the English translation] (Fig 22) and determining, based on said measured pressure, said change in the volume of an enclosed space (dome) (([pg 4, para 6 and pg 11, para 8], device can determine a volume of air introduced into an enclosure of a dome based in part on determining a pressure differential between two pressure sensors at two different points 631 and 635) (Fig 22).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski in view of Peng and Ahn to have an analyzer for receiving said measured pressure and determining, based on said measured pressure, said change in the volume of said enclosed space, because doing so would have the predictable result of enabling determining a change in the volume of air introduced into the enclosed space based in part on measuring a differential pressure, as recognized by Kim [pg 11, para 8].

Regarding claim 4, Mikowski in view of Peng and Ahn, in further view of Kim teach the limitations of claim 2, however they do not teach said analyzer determines said change in the volume of the enclosed spaced based on a theoretical relationship between volume and pressure of said enclosed space.
Kim teaches said analyzer (controller) determines said change in the volume of the enclosed spaced based on a theoretical relationship between volume and pressure of said enclosed space [pg 12, paragraph under [Formula 6] and pg 11, para 8 in English translation and [158-159] in original document].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski in view of Peng and Ahn to have said analyzer determine said change in the volume of the enclosed spaced based on a theoretical relationship between volume and pressure of said enclosed space, because doing so would have the predictable result of enabling determining a change in the volume of air introduced into the enclosed space based in part on measuring a differential pressure, as recognized by Kim [pg 11, para 8].

Regarding claim 6, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however they do not teach said analyzer is implemented on a mobile device.
Kim teaches an analyzer (controller in an external terminal) is implemented on a mobile device (smart phone or notebook computer) [pg 14, para 6] (Fig 8).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski in view of Peng and Ahn to have said analyzer implemented on a mobile device, because using Kim to update the electronic components of Mikowsky and Anh using modern electronic components of a smart phone or notebook computer in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, and simplified operation of such commercially available electronic devices would have been reasonably obvious to one of ordinary skill. These findings are like those in Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007), the pertinent findings of which are summarized in MPEP 2143, F., Example 2.

Regarding claim 13, Mikowski in view of Peng and Ahn teach the limitations of claim 12, however they do not teach said polymeric material comprises any of PDMS (polymethysiloxane), polypropylene, and polyethylene.
Kim teaches a polymeric material comprises any of PDMS (polymethysiloxane), polypropylene, and polyethylene ([pg 6, para 4], cap 110, which is analogous to a housing, can comprise polyethylene) (Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski in view of Ahn to have substitute the polymeric material of PEBAX with said polymeric material comprising any of PDMS (polymethysiloxane), polypropylene, and polyethylene, because doing so would have the predictable result of enabling the housing to withstand pressure and volume changes of a medium disposed therein in a similar manner to PEBAX, as recognized by Kim [pg 8, para 9].

Regarding claim 14, Mikowski in view of Peng and Ahn teach the limitations of claim 1, however they do not teach said flexible membrane comprises polyurethane.
Kim teaches a flexible membrane (air tube 120, configured to flex by being inflatable) comprises polyurethane [pg 6, para 4 and pg 7, para 11] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mikowski in view of Peng and Ahn to have substitute the PEBAX material of the flexible membrane of the patient conforming surface (34) with the polyurethane of Kim’s air tube, because doing so would have the predictable result of helping to adhere the apparatus to a user’s chest, as recognized by Kim [pg 6, para 4 and pg 6, para 7]. 

Allowable Subject Matter
Claims 3, 5, 10, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 comprises allowable subject matter comprising an analyzer configured to determine a change in a volume of an enclosed space based on pressure versus volume calibration data. The closest prior art of record, Kim, teaches an analyzer configured to determine a change in a volume of an enclosed space based on pressure sensors [pg 4, para 6], however Kim does not teach determining a change in volume based on pressure versus volume calibration data. 
Claim 5 comprises allowable subject matter comprising an analyzer comprising an analyzer comprising an ASIC programmed to calculate a change in volume of an enclosed space in response to a measured change in pressure of within an enclosed space due to flexure of a membrane. The closest prior art of record, Kim, teaches an analyzer configured to determine a change in a volume of an enclosed space based on pressure sensors [pg 4, para 6 of the English translation], however Kim does not teach an ASIC, or measuring a change in pressure of within an enclosed space due to flexure of a membrane. The “enclosed space” of Kim is formed between the surface of the breast and the cup such that a pressure change of a volume is determined for an enclosure between a breast and a housing, not due to the flexure of a membrane.
Claim 10 comprises allowable subject matter comprising a gas (disposed with an enclosed space) comprises a noble gas. The closest prior art of record, Ahn, teaches air can be disposed in an enclosed space [pg 3, para 3 of the English translation]. However, one of ordinary skill in the art would not consider air to inherently comprise a noble gas.
Claims 34-35 comprise allowable subject matter comprising a pressure difference determined from two pressure sensors indicative of breast asymmetry. Ahn teaches a system configured to analyze the symmetry of a breast from measured pressure [pg 3, para 5 of the English translation]. However, Ahn does not teach a pressure difference determined from two pressure sensors indicative of breast asymmetry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 76209 U1 is mentioned because it discloses a device for determining breast asymmetry, however it does this using only a single mechanical barometer attached to each chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/Raymond P Dulman/Examiner, Art Unit 3791